ORDER
This matter having come before the Court on the State’s emergent motion for leave to appeal from the Appellate Division’s order affirming the trial court’s denial of the State’s motion for pretrial detention, State v. Jonathan Mercedes, No. A-5676-16 (App. Div. Aug. 30, 2017); and
A single justice of the Court having imposed a temporary stay of the release orders; and
The Court having reviewed the parties’ submissions and for good cause shown; it is
ORDERED that the motion for leave to appeal is granted. The Clerk is directed to schedule oral argument in this matter for the session of November 28-29, 2017.
Should any entity wish to file a motion to participate as amicus curiae, the motion and any proposed brief must be served and filed on or before noon on October 12, 2017. The State and the defendant may file answers to any such amicus motion, together with a proposed response brief to the amicus brief, on or before noon on November 2, 2017. No further submissions shall be accepted unless requested by the Court. All dates set forth in this order are final.
It is further ORDERED that the stay of release previously ordered shall remain in effect pending the appeal.